Exhibit 10.25
EIGHTH AMENDMENT TO SERVICE AGREEMENT
     This Eighth Amendment to Service Agreement (this “Amendment”) is made and
entered into as of this 9th day of October, 2009 between First Data Merchant
Services Corporation (“FDMS”) and iPayment, Inc. (“Customer”) and amends that
certain Service Agreement by and between FDMS and Customer dated July 1, 2002,
as amended (the “Service Agreement”). Except as supplemented or amended by this
Amendment, the provisions of the Service Agreement shall continue in full force
and effect, and if there shall be any conflict between the provisions of this
Amendment and the Service Agreement, the terms of this Amendment shall control.
Each capitalized term used but not defined herein shall have the meaning
assigned in the Service Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties, FDMS and Customer hereby
agree as follows:
1. Except as otherwise specifically set forth herein, the terms of this
Amendment will be effective as of August 1, 2009.
2. Section 8.1 of the Service Agreement is hereby deleted in its entirety and
replaced with the following:
“8.1 Term. This Agreement is effective from the date hereof and shall extend
through December 31, 2014 (the “Original Term”). Processing Year 1 of the Term
shall commence on July 1, 2002 and continue through June 30, 2003. For purposes
of this Agreement, a “Processing Year” means each twelve (12) month period
commencing on the first day of July and ending on the last day of the following
June, with the exception of the twelfth Processing Year, which shall end on
December 31, 2014.”
3. Item Numbers 63, 0270 and 2880 listed in Section II of Exhibit B to the
Service Agreement are hereby amended and restated as follows: *
 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

 



--------------------------------------------------------------------------------



 



4. The following shall be added as a new Section III of Exhibit B to the Service
Agreement:*
5. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, and taken together they shall be considered one
agreement.
     IN WITNESS WHEREOF, the parties have each caused this Agreement to be
executed by their duly authorized officers as of date listed above.

                  First Data Merchant Services Corporation       iPayment, Inc.
 
               
By:
  /s/ Stephanie Lusher
 
      By:   /s/ Carl Grimstad
 
Printed Name: Stephanie Lusher       Printed Name: Carl Grimstad Title: SVP    
  Title: President

 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Eligible Fees
Eligible Services
     *
Non-Eligible Services
     *
 

*   Omitted pursuant to a confidential treatment request. The confidential
portion has been filed separately with the SEC.

 